Orton, J.
The referee was clearly warranted from the evidence in finding that the plaintiffs, the two Jenkinses and one Swift, were partners, under the name of J. Jenkins & Co., and that the defendant Grane was not a member of said firm, when they *255owned and sold the property. The principal contention by the defendants was, that the plaintiffs sold the property to Grime alone, and not to the defendants Davis, Crane and Jones. It is insisted that at the time Grane purchased the property of the plaintiffs, the partnership of the defendants had not been formed, and was only in contemplation, and that Grane purchased this property for himself, to put into the concern as part of his stock, and be used in the business of the firm after the partnership should be formed; and that the defendants Davis and Jones did not authorize the purchase, and the firm did not become liable to pay for the same.
The evidence was somewhat conflicting, but we think it was sufficient to justify the referee in finding the main fact, that “ the plaintiffs sold to the defendants the goods, wares and merchandise as alleged in the complaint.” A list with the prices of the property Qwas made out in the form of a bill, headed, .“Sold by J. Jenkins & Go. to Crane, Jones & Davis,” on the sixteenth day of December, and delivered to Grane, and Crane showed it to Davis and Jones, and delivered it to Davis about the same time. A few days before, Davis and Grane called upon the plaintiffs to ascertain the condition and value of the property as well as the prices asked; and it was then and there-agreed that the property should be taken as suitable, except that some objection was made as to the groceries, because Jones was in the business of selling groceries; and when the property was to be made use of, the groceries were used in the family of Crane. Davis kept this bill after it was delivered to him, and no objection was ever made to the plaintiffs by either him or Jones as to the form in vrhich it was made out. The account for the property, in conformity with this list or bill, was entered in the books of the plaintiffs on the 21st day of December. The property went into the concern of Crane, Davis & Jones, or Davis, Crane <& Jones, at the prices named in that list. Grane testified that Davis objected to the form of the bill in respect to its being made out against the firm, and that he notified the plaintiffs thereof, and that they prom*256ised to correct it and ha^e the goods charged to him alone; but this is positively denied by the plaintiffs.
It was in evidence that; meats were purchased from one Wakeman and charged to the firm between the 20th and 24th of December, and that both Davis and Jones inspected the meats before the purchase, and they were afterwards paid for by the firm; that on the 17th and 18th of December the horses, which constituted a part of the purchase, were shod by one Sanford, a blacksmith; and that about that time several articles of hardware were purchased by the firm of Sanford, and both the shoeing and these articles were charged to the firm, and afterwards paid for by the firm. The defendants do not agree in their testimony as to the day when the partnership was formed. Orane fixes it on the 26th of December; Davis and Jones on the 23d or 24th. All the property except the groceries went into the use of the firm, and the firm, when they had finished their business of getting out logs, sold it to Crane; but Crane testified that he sold it to the firm after he bought it of the plaintiffs. The plaintiffs testified positively that they sold the property to and solely on the credit of the firm, and that they would not have sold it to Crane alone, because he was irresponsible.
These facts strongly tend to show that the partnership of the defendants was formed before this purchase was made, and that the defendants had held themselves out to the plaintiffs, and to others, as a partnership before such purchase, and that they jointly purchased the property, and acquiesced in the form and manner in which it was charged to the firm: and it would seem that they should be estopped from now denying that they purchased the property. The law upon the subject is unquestionable. Parsons on Part., 134; Kelleher v. Tisdale, 23 Ill., 405; Gilpin v. Temple, 4 Harr. (Del.), 190; Robinson v. Green, 5 id., 115; Rippey v. Evans, 22 Mo., 157; Welsh v. Speakman, 8 W. & S., 257.
By the Court. — The judgment of the circuit court is affirmed.